Appeals by the defendant from two judgments of the Supreme Court, Kings County (Miller, J.), both rendered April 22, 1985, convicting him of bribery in the second degree (two counts) under Indictment No. 768/84 and criminal possession of a forged instrument in the second degree (two counts) and criminal possession of stolen property in the third degree under Indictment No. 879/84, after a nonjury trial, and imposing sentences. The appeals bring up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment rendered under Indictment No. 768/84 is affirmed; and it is further,
Ordered that the judgment rendered under Indictment No. 879/84 is reversed, on the law, that branch of the defendant’s omnibus motion which was to suppress statements pertaining to that indictment is granted, and a new trial is ordered.
Upon being arrested, the defendant was read his rights and asked if he wished to answer questions, to which he responded that he did not. He was then placed in a holding pen. Immediately outside of the holding pen, and in full view of the defendant, was a table, upon which lay the evidence recovered from the defendant and his codefendant, including the two forged and stolen checks which had been recovered from the codefendant, and which formed the basis of the charges of criminal possession of a forged instrument in the second degree (two counts) and criminal possession of stolen property in the third degree. The officer who had read the defendant his rights, and to whom the defendant had indicated he did not wish to answer questions, sat at the desk in front of the holding pen and did paper work.
Within one hour, the defendant called to the officer and inquired about the possibility of receiving a desk appearance ticket. The officer indicated that he did not know whether the defendant could receive a desk appearance ticket, but asked the defendant if he would like to talk about "the con game” (referring to an underlying crime for which the defendant had been charged). This time the defendant said "okay”, and answered questions put to him by the officer. During this *832questioning, the defendant admitted ownership of the two forged and stolen checks.
It is well settled that a defendant’s right to remain silent must be "scrupulously honored” (Miranda v Arizona, 384 US 436, 479; People v Ferro, 63 NY2d 316, 322, cert denied 472 US 1007; People v Wander, 47 NY2d 724, 725). Moreover, after declining to answer questions, a defendant "may not within a short period [of time] thereafter and without a fresh set of warnings be importuned to speak about the same suspected crime” (People v Ferro, supra, at 322; see also, People v Broadus, 149 AD2d 602, 603). Given the facts of this case, we find that the defendant’s right to remain silent was not "scrupulously honored”, and that the hearing court erred in not suppressing the statements made by the defendant at that time.
However, after this questioning was complete, the defendant again called the officer over, and requested to be taken to the bathroom. While in the bathroom, the defendant spontaneously, and without any prompting by the police officer, offered the officer a bribe, in exchange for a desk appearance ticket. These statements were not subject to suppression in that they were spontaneously made (see, People v Rivers, 56 NY2d 476). While making this bribe offer, the defendant admitted ownership of all of the money recovered, including that recovered from his codefendant, but did not mention the two forged and stolen checks. Thereafter, the officer arranged for the defendant to discuss the bribe offer with the officer’s partner, in a room where it could be secretly recorded. In this room, the defendant was again questioned about "the con game”, and also repeated his offer of money in exchange for a desk appearance ticket. To the extent that this tape-recorded session was in furtherance of the investigation in connection with the bribe offer, it was proper (see, People v Bell, 73 NY2d 153). However, to the extent that the defendant was questioned about the original crime, and made statements again connecting himself to the forged and stolen checks, this questioning was again in violation of his right to remain silent (see generally, People v Ferro, supra), and these statements also should have been suppressed.
Since the defendant’s statements were critical to the prosecution’s case, it cannot be said that the failure to suppress those statements was harmless (see, People v Crimmins, 36 NY2d 230).
We have examined the defendant’s remaining contentions, *833including those raised in his supplemental pro se brief, and find them to be without merit. Bracken, J.P., Rosenblatt, O’Brien and Copertino, JJ., concur.